DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 6, with respect to the Specification Objection have been fully considered and are persuasive.  The objection to the specification has been withdrawn in view of amendment.
Applicant's arguments and amendments, see pgs. 6-11, with respect to the rejections of 35 U.S.C. § 103 of claims 1, 2, 5-7, 12, and 13 by Raylman et al. (“A combined PET-EPR system: initial testing”) in view of Blank et al. (US 2010/0001728), claim 3 by Raylman and Blank in view of Halpern (US 4,714,886), claims 4 and 8 by Raylman and Blank in view of Fiedler et al. (US 2008/0284428), and claims 9-11 by Raylman, Blank, and Halpern in view of Hyodo et al. (“Pulsed EPR imaging of nitroxides in mice”) have been fully considered but they are not persuasive. 
Examiner respectfully disagrees that “Raylman in view of Blank fails to disclose, teach, or suggest at least the features” of the shield in claim 1 (see Remarks, pg. 7). First, it is noted that electrical coupling is affected by magnetic fields, since magnetic fields affect the flow of electrons, and thus the current of a system. Specifically, as noted in Eaton et al. (“Rapid-scan EPR imaging”), “[a]ll types of EPR acquisition suffer background problems, including from…instrumental artifacts such as switching transients, magnetic field modulation eddy currents in the resonator, and many other such phenomena. All of these problems potentially impact rapid-scan spectra also. The most significant of the problems is an oscillating background signal that appears to be predominantly due to eddy currents induced in metallic components of the resonator” (1st paragraph, 6. Limitations and challenges, pg. 147). Thus, the magnetic field modulated by the RS-coils of the instant application would affect the resonator due to electrical coupling via induction of eddy currents in the absence of a shield. Therefore, in the context of the instant application, electromagnetic coupling and the instant language of electrical coupling are synonymous. 
Second, the assertion that Blank teaches away from the instant invention based on “a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant…” (Remarks, pg. 8) is refuted. As per MPEP 2141.02 VI., “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In other words, providing preferred embodiments as alternatives does not indicate discouragement of another embodiment, and thus does not meet the definition of “teaching away”. Further, as claimed, the shield is intended to “prevent electrical coupling between the RS-coils and the resonator” (claim 1), not the resonator and the gradient coils. Figure 1 of Applicant’s specification illustrates two separate structures of RS-coils and gradient coils. Thus, the shield of Blank incorporated into the system of Raylman serves to shield the resonator from other magnetic fields (e.g., RS-coil modulated fields) while “being transparent to magnetic fields generated by the gradient coils” (Blank, [0061]). Since Blank does not include RS-coils in its electron spin resonance (ESR) imaging system, the shield incorporated into the system of Raylman may operate to shield the resonator of Raylman from the magnetic field modulation of the RS-coils in the same manner as though it represented a source of the “magnetic fields coming from outside of the probe 100” (Blank, [0061]).  
Thus, the combination of Raylman and Blank as conveyed in the previous Office Action (Non-Final Rejection dated 10/18/2021) is maintained.  
Further, regarding claim 10, Examiner respectfully disagrees with Applicant’s assertion that “Hyodo does not teach or suggest that the housing is configure to modulate anesthesia provided to the housing or that the anesthesia provided to the housing is modulated” (Remarks, pg. 10). The evidence provided that “mice were anesthetized by isoflurane (3% for induction and 1-2% for keeping anesthesia) in medical air (750 ml/min) and mounted prone on a special holder” on pg. 182 directly discloses a modulation of the anesthesia dose from 3% for initiating anesthetization to 1-2% for maintaining anesthesia (i.e., for the duration of the procedure). Thus, it is suggested by this teach of Hyodo that the mouse holder (i.e., the subject module) obtains and modulates anesthesia levels. Additionally, it is well known for animal research guidelines that a reduction of the concentration of isoflurane inhaled by the mice during a study procedure is a safety measure after mice are initially put under at a higher concentration to avoid adverse side effects or overdose. 
Claim 8 will be addressed in the following 103 section due to updated grounds of rejection as necessitated by amendment.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that “the shield comprises low-density plastic coated with coper foil strips.” However, it is unclear what the requisite for low-density plastic is and what Applicant’s as the cut-off between high- and low-density plastics. Further since Applicant’s specification does not provide a density value or an example of a low-density plastic, one of ordinary skill in the art would not be apprised of a plastic to satisfy the metes and bounds of the claim. For this reason, claim 21 and its dependents (claim 22) are indefinite.
For the purposes of examination, the claim will be read as the shield comprising “plastic coated with copper foil strips.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raylman et al. (A combined PET-EPR system: initial testing) in view of Blank et al. (US 2010/0001728). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Raylman teaches a PET-EPRI system (“Our objective in this investigation is to explore the interactions between PET and EPR systems when they are combined in to a single scanner,” Objectives), comprising:
an EPR resonator comprising a resonator and one or more RS-coils (“The EPR system is comprised of…an RF bridge/resonator (resonant frequency=720MHz) and a rapid scan (RS coil) magnetic field modulation unit (operating at up to 100 kHz and peak-to-peak field modulation=40G),” Methods), 
a PET scanner comprising one or more solid-state photodetectors (“The PET scanner used in this study is a portable ring of twelve detector modules, each consisting of an array of LYSO detector elements (1.5mmx1.5mmx10mm) coupled to an array of SiPMs” Methods, wherein the LYSO detector elements coupled to an array of SiPMs is exemplary of photodetectors as described in paragraph [0073] of applicant’s specification).
However, Raylman does not explicitly disclose a shield configured to prevent electrical coupling between the RS-coils and the resonator. Blank teaches an electron spin resonance (ESR) imaging probe, system, and method, which shares a technical field with the instant application. Specifically, Blank teaches that “probe 100 optionally comprises a microwave shield 120 for shielding resonator 120 from magnetic fields coming from outside of probe 100.” ([0026]). As illustrated in Fig. 1a, shield 1a is positioned between the resonator 108 and X-axis and Y-axis gradient coils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raylman with the shield of Blank  since “shield 120 reduces the radiation losses of the resonator and also helps lowering the noise in the signals obtained by resonator 108, and this way improves the SNR” (Blank [0061]). 
With regard to claim 2, Raylman further teaches wherein the PET scanner has a ring geometry (“The PET scanner…is a portable ring of twelve detector modules,” Methods) with an inner diameter and the EPR resonator is configured to nest inside the inner diameter (“The RS coil and resonator were mounted inside the bore of the PET scanner” Methods, wherein the bore of the PET scanner necessarily defines an inner diameter).
Regarding claim 5, Raylman further teaches the PET-EPRI system of claim 1, further comprising one or more magnets configured to provide a magnetic field to the EPR resonator: “The combined system was then inserted into the magnet” (Methods), wherein the magnet necessarily provides a magnetic field.
With regard to claim 6, the modification of Raylman further teaches the PET-EPRI system of claim 5, wherein the one or more magnets are permanent magnets or electromagnets, individually or in combination. Raylman does not disclose the type of magnet, but Blank teaches a permanent magnet 102 in Fig. 1A and “provides a static magnetic field around itself, thus defining a statically magnetized region” ([0044]). Further, “in alternative embodiments of the invention, permanent magnet 102 may be replaced with an electromagnet, which at operation provides a static magnetic field by means of current flow through the coils of the electromagnet” ([0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Raylan with either a permanent magnet or electromagnet of Blank as obvious alternatives from a finite number of magnetic field sources in the art. 
Regarding claim 7, the modification of Raylman teaches the PET-EPRI system of claim 1, wherein the system is configured to circulate cooling fluid through or within the EPR resonator, the PET scanner, or both. Blank specifically teaches “a tube 114, configured to carry to resonator 118 cold fluid, for example nitrogen gas at 77K or helium gas at 4K, or any other inert cryogenic fluid, depending on the temperature to which the resonator is to be cooled. Optionally, tube 114 is in fluid communication with a cryogenic fluid source (not shown). The cryogenic fluids may be used in their liquid and/or gas phase” ([0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raylman with the tube 114 for delivering cold fluid to the resonator since “cooling the resonator according to embodiments of the present invention increases the resonator's permittivity and quality factor, and this improves the sensitivity of the resonator and allows working with smaller resonators than those useful with lower permittivity materials or at higher temperatures” (Blank, [0018]). 
With regard to claim 12, Raylman further teaches wherein the one or more solid-state photodetectors comprise one or more photomultipliers coupled to one or more radiation-sensitive scintillators: “detector modules, each consisting of an array of LYSO detector elements (1.5mmx1.5mmx10mm) coupled to an array of SiPMs” (Methods), wherein LYSO is an exemplary scintillator and SiPMs are exemplary photomultipliers as indicated by applicant’s specification in paragraph [0073].
Regarding claim 13, the modification of Raylman further teaches the PET-EPRI system of claim 1, further comprising a computing device as is disclosed by Blank via “a dedicated computer 715 which controls the imaging process and acquires the ESR signal” ([0079]) illustrated in Fig. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raylman to include a computer system for controlling operation of the system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raylman and Blank as applied to parent claim 1, and further in view of Halpern (US 4,714,886).
The modification of Raylman teaches the PET-EPRI system of claim 1, but does not disclose it further comprising a subject module configured to house a subject for scanning, wherein the subject module resides within an inner diameter of the EPR resonator.
Halpern is relied upon instead, since it discloses analogous “magnetic resonance techniques, especially electron spin resonance (ESR)” (Col. 1, lines 7-8) to the instant application. Specifically, Halpern discloses a resonator cavity 8, which “includes a single, hollow, open-ended cylinder 10 machined from a block of high purity copper” (Col. 3, lines 1-2). Further, “one of cylinder 18 has a cap 20 (Fig. 1) with a 0.75" radius access hole 22 for permitting insertion of the mouse into cylinder 10” (Col. 3, lines 18-20). Here, “the mouse” is interpreted as a subject, wherein “cylinder 10” corresponds to the subject module within an inner diameter of the EPR resonator (i.e., resonator cavity 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by inserting cylinder 10 of Halpern  into the resonator cavity in order “to analyze substances in samples of the kind that include dissipative material, for example, animal tissue” (Col. 1, 8-10). 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raylman and Blank as applied to parent claim 1, and further in view of Fiedler et al. (US 2008/0284428).
Regarding claim 4, the modification of Raylman teaches the PET-EPRI system of claim 1, but does not disclose it further comprising gradient coils surrounding an outer diameter of the PET scanner.
Fielder discloses a PET/MR scanner, which shares a technical field with the instant application of multimodal imaging. Specifically, Fielder teaches that “magnetic field gradient coils 28 are arranged in or on the housing 12 to superimpose selected magnetic field gradients on the main magnetic field within the imaging region 14” ([0023]). As illustrated in Fig. 1, the gradient coils 28 surround the solid state radiation detector 50 of the PET system, wherein “the radiation detectors 50 are disposed on the bore liner 18” ([0026]) in which the subject resides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by surrounding the PET scanner ring with the gradient coils of Fiedler as a common system set-up for combined magnetic resonance and PET imaging and “to permit imaging” via the EPR system as suggested by Raylman (Conclusion).
With regard to claim 8, the modification of Raylman teaches the PET-EPRI system of claim 1, further comprising a computer-controlled gantry configured to house electronic leads to and from the EPR module and PET scanner. Specifically, Fiedler teaches a “common scanner housing 12…in which is disposed a patient or other imaging subject 16” ([0023]). Here, the housing 12 is interpreted as a gantry under its broadest reasonable interpretation as a structure for supporting radiation and imaging components. Further, as illustrated in Fig. 1, cables connecting to the gradient coils 28 and radiation detectors 50 are shown within the housing 12 (i.e., the gantry). Fig. 1 also illustrates computer and multiple processor control of the elements connected to the gantry. Thus, the gantry configured to house electrical leads is necessarily computer-controlled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman to include a gantry for securing the system components and leads relative to each other.  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raylman, Blank, and Halpern as applied to parent claim 3, and further in view of Hyodo et al. (Pulsed EPR imaging of nitroxides in mice).
Regarding claims 9-11, the modification of Raylman teaches the PET-EPRI system of claim 3, but does not disclose wherein the subject module is configured to modulate the temperature inside the module or of the subject of claim 9, anesthesia provided to a subject housed in the subject module of claim 10, and to monitor physiological parameters of a subject housed in the subject module of claim 11. 
Hyodo, which discloses an analogous EPR imaging system with the instant application is relied upon instead. First, Hyodo teaches that “mice were anesthetized by isoflurane (3% for induction and 1–2% for keeping anesthesia) in medical air (750 ml/min) and mounted prone on a special holder” (1st paragraph, 2.3 Pulsed EPR imaging of nitroxide in mice, pg. 182), which suggests providing anesthesia to the subject while within the EPR system to maintain unconsciousness, therefore teaching claim 10. Second, “A pressure transducer (SA Instruments, Inc., NY) was placed on the mouse to monitor and maintain steady breathing rate at 60 ± 15 per min” (1st paragraph, 2.3 Pulsed EPR imaging of nitroxide in mice, pg. 182), which encompasses the subject module being configured to monitor physiological parameters of a subject house in the subject module (claim 11), such that the holder containing the mouse is configured to fit a pressure transducer that does not interfere with the function of the EPR system. Third, Hyodo states that “during EPR measurements, core body temperature of the mouse was monitored using a non-magnetic rectal temperature probe (FISO, Quebec, Canada) and maintained at 36.5 ± 1 C° with flow of warm air” (1st paragraph, 2.3 Pulsed EPR imaging of nitroxide in mice, pg. 182). This teaches modulation of the temperature inside the module and of the subject (claim 9), since the subject module of Hyodo is configured to allow warm air to flow through the holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman with the holder of Hyodo for temperature and physiological monitoring and delivering anesthesia to a mouse within the EPR system in order to ensure sufficient imaging time while ensuring the health and safety of the anesthetized mouse. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raylman and Blank as applied to parent claim 1, and further in view of Ono et al. (US 4,717,880).
Regarding claim 21, the modification of Raylman teaches the PET-EPRI system of claim 1, but does not disclose wherein the shield comprises low-density plastic coated with copper foil strips. Ono is relied on instead for teaching an ESR spectrometer, which shares a technical field with the instant application. 
Specifically, Ono teaches a split-ring resonator where “a shielding member 6 extends on the inner side of the slit 2 so as to shield it from the inside of the cylinder 1, and that shield member 6 is electrically insulated from cylinder 1 by a spacer 7. As an example, this spacer is a cylinder of a fluorinated plastic such as polytetrafluoroethylene (e.g. Teflon) on which a foil of copper acting as a shielding member 6 is attached” (Col. 2, line 61 – Col. 3, line 2).  Thus, the combined structure of the plastic spacer with copper foil corresponds to the claimed shield. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by modifying the shield of Blank with the shield 6 and spacer 7 of Ono in order to shield the resonator from external magnetic fields, similarly as conveyed by Blank. Further, the recitation of copper foil strips represents a duplication of parts of the “foil of copper of Ono”, which “has no patentable significance unless a new and unexpected result is produced” as per MPEP 2144.04 VI. B.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raylman, Blank, and Ono as applied to parent claim 21, and further in view of Saha et al. (US 2014/0187909). 
The modification of Raylman teaches the PET-EPRI system of claim 21, but does not disclose wherein the shield comprises foam to dampen vibrations. It is noted however, that the language to dampen vibrations represents functional language and does not carry patentable weight.  Saha is relied on instead, and teaches a PET-MR apparatus which shares a technical field of combined PET imaging with a second imaging modality with the instant application. 
Specifically, Saha teaches that “[a]ccording to an embodiment of the invention, the RF shield 84 is formed of stainless steel mesh and the RF coil former 82 is composed of fiberglass or fiber reinforced plastic (FRP) cylinders on the radially inner and radially outer surfaces, with a foam material sandwiched between the inner and outer surfaces, although it is recognized that other suitable materials could also be used” ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by further modifying the shield of Blank to include the foam material of Saha as a buffer means to prevent direct contact between components. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Raylman and Blank as applied to parent claim 1, and further in view of McKinnon (US 2012/0169341).
The modification of Raylman teaches the PET-EPRI system of claim 1, but does not disclose wherein the shield is transparent to annihilation photons. McKinnon is relied on instead as it teaches a combined PET/MRI scanner which shares a technical field of combined PET imaging with a second imaging modality with the instant application. 
Specifically, McKinnon teaches an RF shield 422 that “is configured to be transparent to the magnetic fields generated by the gradient coils and also transparent to the gamma photons impinging on the entrance to the gamma ray detectors” ([0026]). In this instance “Gamma photons” correspond to the claim annihilation photons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by modifying the shield of Blank to be “transparent to gamma photons” like the shield of McKinnon, in order for the gamma ray detectors to receive the signal and not be obscured by an opaque shield. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Raylman, Blank, and Halpern, as applied to parent claim 3, and further in view of Woodard et al. (US 2010/0021381).
The modification of Raylman teaches the PET-EPRI system of claim 3, but does not disclose wherein the subject module comprises fiducial markers. Woodard is relied on instead for disclose “methods of imaging atherosclerotic plaque by PET scanning or MRI using a tracer” (Abstract), which shares a technical field of PET scanning with the instant application. 
Specifically, Woodard teaches that “rabbit was placed supine into a plastic bed. Three micropipette tubes filled with 0.5 mL Gadofluorine M (Bayer Schering Pharma AG, Berlin) served as fiducial markers, and were taped into position on the bed. At the beginning of the PET study, these tubes were drained of the Gadofluorine by syringe, and refilled with 0.5 mL of 64Cu to serve as the PET fiducials” ([0063]). Here, the “plastic bed” corresponds to the subject module, while the filled micropipette tubes taped to the bed correspond to fixed fiducial markers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by incorporating the filled micropipette fiducials into the cylinder 10 of Halpern  in order to help “co-localize” imaged “regions between the two image modalities” ([0063]). 
With regard to claim 25, the modification of Raylman teaches the PET-EPRI system of claim 24, but does not disclose wherein the fiducial markers comprise a pattern of fiducial markers filled with distilled water mixed with a contrast agent. Again, Woodard is relied on as it further discloses that “[a]t the beginning of the PET study, these tubes were drained of the Gadofluorine by syringe, and refilled with 0.5 mL of 64Cu” ([0063]), further defined as an “aqueous solution” ([0064]). Aqueous solutions define water-based solvents or mediums, and it is further well known in laboratory practice to utilize distilled water as solvent to prevent the presence of impurities that may affect results. Thus, Woodard teaches 64Cu aqueous solution filled micropipettes taped in fixed orientations to one another that necessarily defines a pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman with the micropipette fiducials of Woodard for the same reasons as previously conveyed for claim 24.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Raylman, Blank, and Fiedler, as applied to parent claim 8, and further in view of Schmand et al. (US 2007/0102641).
The modification of Raylman teaches the PET-EPRI system of claim 8, but does not disclose wherein the computer-controlled gantry is constructed from non-magnetic materials that produce no EPR signals (underlined text not taught). Schmand is relied on instead for teaching a combined PET/MR Imaging system which shares a technical field of PET imaging combined with a second imaging modality with the instant application.
Specifically, Schmand teaches that in the “APD-based PET module…built and tested for use in a MR scanner for simultaneous PET/MR imaging according to the present invention” ([0025]), “[n]o interference was seen due to the PET modules or gantry, as all of the components are non-magnetic or far enough away from the phantom to eliminate any significant interference” ([0030]). Thus, the gantry components are produced from non-magnetic materials that produce no EPR signals that would result in signal interference. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raylman by constructing the gantry of Fiedler with the non-magnetic materials of the gantry of Schmand in order to prevent signal interference for the sample or subject measured. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793